caselsbdldmodadaré beamentad Liedvabyt HoAGd phcbaesr 43
For The
3S Ocefhlann Disteteb GF LIL nec sy

yr
CAF sp B Ge -bie= ASHE SRAl(G* |
Megin¢e er

ves K9S2-020 BO 7CU=2CO9S G- J Ee

 

 

 

 

 

hile oom bduteon eo.
DEP EN CewtS)

 

 

DEF ia, mie amy DB:

VAS ae Eo C0LER aut bea Be IST WS

i Ana Sac Ali aoe ease
— Lote ob CAS Cone
Sees D Dep aitprort CTz DD te ps om Stel

 

 

 

   

Lae vehi te DES.
1S apa Roo! Z Wee sent Po 2Z-Mar yrs Bloc

“ye ie ea Pee A Hat 5 =
3 aT OC Cie CONCe@ enn Saket

 

2 62eci'C tae pct Strict pi Ags olde ch Gof}
al fos. oe ifen ng Shag in 3 T2hteck positive Weetho
PaiziDalG Libis, fii Fe 2) |, tap EN tO Qu 22 anabrg the
twhele (gitthean ofoe ty Nae lex coQ fe othe Bleu

 

Stic le mech Pho Yes 2) a AES bain ae cists z OF)

 

gts + ssa-k ov on O natae atthe ti
G Ftd Add Te atthe Aetipees Camg $71 eo

 
Case 3:20-cv-00986-JPG Document 39 Filed 02/09/21 Page 2of3 Page ID #135 Vs

hietratiife lath panies 1odn cee .
esate en Dida SUID Aue —
W2titins Thi. Ge, ee Gn Srna eehel-as eee
<spcbbtles Geouws ¢ aa sitet he Fellas

Hi

 
 

 

 

 

 

 

 

 

 

a ei. éilen rosbphil, wicl, feb slseiat

Tose LG S a ee p— O12 ULL

 

 

 

ite ae. RELA TD Seutrs LOMA fakcogiitr
Tecteck pasting 5d en ae ee. hte inches
rae LC, 2a (Se COLWYN) ba > ; (\; {

 
 

Hive ogee Tha plas Svs fe ULth ort ¢ccess tsthe |
Ohone Sho we MAock) ace Ztenton bes: rs 7 Oe
ee soles (Lh aS The tz) eS. Th. 2 SQAKkq heperinte

Eslseg eats LANA 2ORs
12 < mroke bee i a Aes Losulés pe DOsai Ve ut
Thre Ful Mili ioe ges onl2 lochkeeck Ft. Lowi, fo
Se itt nes aoe but the fei |
Caclastgh nig te ae <i sede | ype te) be
La Lik Sho SET? pesvlocics Pacress lA Covafils ATS CG, be
) s esdeoY

 

 

   
 

 

Ags, ly eQhe ma Them ekceptthe of
Copnple snd pecuwn ate fucncir i a ae BS usaf the CLA M1a3ks
ep phahgAere AS aetnc the Outhrnoete hc@penel Pa

 

i

Ahelploel

See Cops ones pla: Arann 2nrclete* with th iS
9? —_.
Case 3:20-cv-00986-JPG Document 39 Filed 02/09/21 Page 30f3 Page ID #136 2/S

Qs ie i et wicOee, ey ao. oes Sides 5 ee
aclussest hens 1 lucite. Complaint oer Ute Oe
BSicacs Foe yeeekios| Pheatveestt aac iss Remiegh.
Sauna hex ok ft ( tiene hecomins ancK tencQKe

SHoere0 hous ey Wasazelins b/e SY wy Dast
LK IER 2DERS vee Sho PIGS tL Chel oR
pwetsoy, Custec% De vdtean Ko2esrt Se L2Ou
aie Betas wines echt LAA 2 1p Cue catalan ts Tessin

_ . 2d 2 YAN
bute b ee ee —
ds ter p ataice Vecls or ance ty 02 oF pulocdres t__
C¢ha er Ahh-bleelé, MMe..Eérec nfo 28 (evch (AQ
FO help bi Se 2 [acIsce+ we ie ee Ke he
LAS odtas fp of Eos he. WIGS Sarat, WRS PA comaearr
Fe ere {Phe eS ex, Aeoewwiny BO Azs coll maya
Eelsicoy beet pho He Syaedlbee set c oS
G ho
Quaa 2puentud Ae be Was Ss ADP
Crk Senrt+te Ne 2 eee scat SOM Sense (22s 30

Soa oe fine loclescQ on tn coll TP
lathe. to lee CScokte cet ey i ! "From That Polat

we ete Madigan. ue | Ca ho! p these peep ke Wile
Sez ie = = Nia ‘aa Spears hes a “ep chis ta hel ete

eee pose ch ldo
S [dC f
REA watson. — au Tes a8 |

ZT Pledks iY
eee fatale ncn

—=. Ja (fh 2

FURR Cl FEC

 

 

 

  

           

 

 

 

 

 

 

 
